Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 1-7) is/are: 
magnification component that magnifies a portion of a medical image in claim 1;
recognition component that recognizes an anatomical structure in claim 1, 5-6;
recommendation component that recommends on or more sets of computing algorithms in claim 1, 7;
menu component that displays the one or more recommended sets of computing algorithms in claim 2;
execution component that executes a computing algorithm in claim 4;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (EP3477655) in view of Sauer et al (EP2977922).

Regarding Claim 1. Oh teaches A system, comprising:
a processor that executes computer-executable components stored in a memory, the computer-executable components comprising:
a magnification component that magnifies a portion of a medical image;
a recognition component that recognizes an anatomical structure depicted in the portion of the medical image (Oh, abstract, the invention describes a medical image transmitting method includes obtaining a medical image generated by imaging an object; performing a first determination to determine whether the object has an abnormality, based on the medical image; performing a second determination to determine, based on the first determination, whether to transmit at least one assistance image associated with the medical image; and when the object has no abnormalities, 
[0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.
[0229] FIG. 11 is another view illustrating a UI screen generated in an apparatus and a method according to an embodiment.
[0230] Referring to FIG . 11, a UI screen 1100 includes the medical image 101 O and the plurality of read assistance images 1030, 1040, and 1050 included in the second UI screen 1000 of FIG. 10.
[0231] The medical imaging apparatus 300 according to an embodiment may display the UI screen 1100 on the display 340. The medical imaging apparatus 300 according to an embodiment may receive a manipulation, input, or request of a user via the UI unit 360.
[0233] The medical imaging apparatus 300 may receive an input of setting a region of interest (ROI) on the medical image 1010 displayed on the UI screen 1100.
Then, the medical imaging apparatus 300 may magnify and display the ROI set on the medical image 1010. For example, the user may set a part of the object having the
lesion as an ROI and thus may precisely observe the part having the lesion.
[0236] Then, the medical imaging apparatus 300 may overlap an image 1120 obtained by magnifying a portion corresponding to the ROI 1110 in the abnormality map

[0237] Accordingly, the user may magnify and view a portion having a lesion from a read assistance image, thereby facilitating a diagnosis of the lesion.); and

Oh fails to explicitly teach, however, Sauer teaches a recommendation component that recommends one or more sets of computing algorithms or computing operations based on the recognized anatomical structure (Sauer, abstract, the invention describes a method and system for automated decision support for treatment planning of arterial stenoses is disclosed. A set of stenotic lesions is identified in a patient's coronary arteries from medical image data of the patient. A plurality of treatment options are generated for the set of stenotic lesions, wherein each of the plurality of treatment options corresponds to a stenting configuration in which one or more of the stenotic lesions are stented. For each of the plurality of treatment options, predicted hemodynamic metrics for the set of stenotic lesions resulting from the stenting configuration corresponding to that treatment option are calculated.
[0011] FIG. 1 illustrates a method of treatment planning for a plurality of coronary artery stenotic lesions of a patient according to an embodiment of the present invention.
Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting, such as PCI for a coronary artery stenosis.
[0012], At this stage, the clinician may be provided with an option of identifying lesions (stenoses) of interest by interactively viewing them on the images. This step can 
[0016] At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant
stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries and then a hemodynamic metric, such as FFR, can be computed for each of the detected lesions.
[0022] Returning to FIG. 1, at step 108, a set of treatment options are generated for stenting the stenotic lesions. According to an advantageous implementation, the set of treatment options can be automatically generated. A plurality of treatment options corresponding to a plurality of stent combinations can be generated for each set of hemodynamically relevant stenotic lesions in a particular blood flow path in the coronary artery tree, where each stenting strategy corresponds to stenting a subset of the hemodynamically relevant stenotic lesions.
[0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically
relevant figure can be generated indicating the merit of the particular treatment option. These figures can be presented to the user in a way that supports the user in making a
therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.

computer processors, memory units, storage devices, computer software, and other components. A high level block diagram of such a computer is illustrated in FIG. 11. Computer 1102 contains a processor 1104, which controls the overall operation of the computer 1102 by executing computer program instructions which define).
	Oh and Sauer are analogous art because they both teach method of medical image analysis for detecting interested anatomical structure. Oh further teaches GUI for magnifying the detected region. Sauer further teaches providing list of recommended treatment options for the detected structure. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical image magnifying method for detected anatomical structure (taught in Oh), to further providing recommended treatment options (taught in Sauer), so as to provide decision support for selecting one of the treatment options (Sauer, [0004]).

Regarding Claim 4. The combination of Oh and Sauer further teaches The system of claim 1, wherein the computer-executable components further comprise:
an execution component that executes a computing algorithm or computing operation selected from the one or more recommended sets of computing algorithms or computing operations, wherein the selected computing algorithm or computing operation computationally operates on the portion of the medical image and computationally ignores a remainder of the medical image (Sauer, [0014] FIG. 2 illustrates exemplary results for generating a patient-specific anatomical model of the coronary vessel tree. Image 200 of Fig. 2 shows coronary CTA data. Image 210 shows a centerline tree 212 extracted from the CTA data. Image 220 shows a cross-section contours 222 extracted at each point of the centerline tree 212. Image 230 shows a 2D surface mesh 232 of the coronary arteries, the aortic root, and the proximal part of the aorta. It is to be understood that the anatomical model of the coronary tree of the patient can be output and displayed , for example on a display screen of the computer system.
[0033] FIGS. 4-10 illustrate predicted FFR values for a set of serial stenotic lesions (stenosis 1, stenosis 2, and stenosis 3) in the left anterior descending (LAD) artery for different stenting configurations. FIG. 4 illustrates predicted FFR values resulting from a stenting configuration in which only stenosis 1 is stented. FIG. 5 illustrates predicted FFR values resulting a stenting configuration in which only stenosis 2 is stented. And etc.
Therefore, the potential stenting plan only affects the downstream blood vessels, while leaving upstream blood vessels along.).
The reasoning for combination of Oh and Sauer is the same as described in Claim 1.

Regarding Claim 5. The combination of Oh and Sauer further teaches The system of claim 1, wherein the recognition component recognizes the anatomical structure by employing image recognition (Oh, [0131] In detail, a data recognition 
has occurred in an object image may be analyzed and classified from the medical image.).

Regarding Claim 6. The combination of Oh and Sauer further teaches The system of claim 1, wherein the recognition component recognizes the anatomical structure based on metadata corresponding to the medical image (Oh, [0168] Referring to FIG. 7, the input layer 730 receives the X-ray image 71 O obtained by scanning a chest, which is an object. The X-ray image 710 may be an image obtained
by scanning an object having a lesion 711 on his or her right chest.
[0169] Referring to FIG. 7, the DNN 720 may include a first layer 761 formed between the input layer 730 and the first hidden layer, a second layer 762 formed between the first hidden layer and the second hidden layer, a third layer 763 formed between the second hidden layer and the third hidden layer, and a fourth layer 764 formed between the third hidden layer and the output layer 750.
[0170] The plurality of nodes included in the input layer 730 of the DNN 720 receive a plurality of pieces of data corresponding to the X-ray image 710. The plurality of pieces of data may be a plurality of partial images generated by performing filter processing of splitting the X-ray image 710.
[0171] Via operations in the plurality of layers included in the hidden layer 740, the output layer 750 may output pieces of output data/image 770 and 780 
[0172] To increase the accuracy of output data output via the DNN 720, learning may be performed in a direction from the output layer 750 to the input layer 730, and the
weighted values may be corrected such that the accuracy of output data increases.
[0173] The DNN 720 may automatically perform an operation of determining whether the object is normal or abnormal.
Therefore, the system uses deep neural network to detect abnormal structure. The DNN makes decision based on the collected data (type, size, location and etc)).

Regarding Claim 7. The combination of Oh and Sauer further teaches The system of claim 1, wherein the recommendation component recommends the one or more sets of computing algorithms or computing operations by employing an ontology that maps anatomical structures to computing algorithms or computing operations (Sauer, [0016] At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries and then a hemodynamic metric, such as FFR, can be computed for each of the detected lesions.
[0022] Returning to FIG. 1, at step 108, a set of treatment options are generated for stenting the stenotic lesions. According to an advantageous implementation, the set of treatment options can be automatically generated. A plurality of treatment options 
Therefore, the recommended treatment options are specifically relevant to the detected stenotic lesions.).
The reasoning for combination of Oh and Sauer is the same as described in Claim 1.

Claim 8 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 8 further requires: 
a device operatively coupled to a processor (Oh, [0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.).

Claim 11 is similar in scope as Claim 4, and thus is rejected under same rationale.
Claim 12 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claim 13 is similar in scope as Claim 6, and thus is rejected under same rationale.


Claim 15 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 15 further requires: 
a computer readable memory (Oh, [0115] Referring to FIG. 3, the medical imaging apparatus 300 may further include at least one of a deep neural 45 network (DNN) processor 330, a display 340, a memory 350, and a user interface (UI) unit 360, compared with the medical imaging apparatus 200 of FIG. 2.).

Claim 18 is similar in scope as Claim 4, and thus is rejected under same rationale.
Claim 19 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claim 20 is similar in scope as Claim 6, and thus is rejected under same rationale.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al in view of Sauer et al further in view of Settimi (US20070294112).

Regarding Claim 2. The combination of Oh and Sauer further teaches The system of claim 1, wherein the computer-executable components further comprise: a menu component that displays the one or more recommended sets of computing algorithms or computing operations in a drop-down menu (Sauer, [0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically
relevant figure can be generated indicating the merit of the particular treatment option. These figures can be presented to the user in a way that supports the user in making a
therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.
In a computer GUI, a drop-down menu is a menu that offers a list of options. Although the combination of Oh and Sauer didn’t explicitly describes a drop-down menu for treatment options. It is common to implement such GUI component to list the recommended treatment options. 
For example, Settimi, abstract, the invention describes a system for identification of potential safety concerns associated with a medical therapy. 
[0069], As another example, a user may select a medical device, such as artificial pacemakers, cochlear implants, drug-eluting stents, and/or other medical devices, from a drop-down menu of available medical therapies.).
Oh, Sauer and Settimi are analogous art because they all teach method of decision making for medical treatment/therapies. The combination of Oh and Sauer further teaches method of medical image analysis for detecting interested anatomical structure and providing list of recommended treatment options for the detected structure. Settimi further teaches a GUI dropdown menu for presenting to user a list of available medical therapies. Therefore, it would have been obvious to a person with 

Regarding Claim 3. The combination of Oh, Sauer and Settimi further teaches The system of claim 2, wherein the drop-down menu lists the one or more recommended sets of computing algorithms or computing operations in order of specificity (Sauer, [0031] At step 114, the predicted results for the treatment options are displayed. For example, for each of the treatment options for a set of lesions, one or more clinically relevant figure can be generated indicating the merit of the particular treatment option. Such figures can show individual pressure drops and/or FFR values across individual stenotic lesions and/or the compound pressure drops across all the lesions in one path and the corresponding FFR values. These figures can be presented
to the user in a way that supports the user in making a therapy decision selecting one of the stenting options. For example, the highest ranked treatment option or top n (e.g., 3) ranked treatment options may be displayed as recommended stenting combinations.).
The reasoning for combination of Oh, Sauer and Settimi is the same as described in Claims 1-2.

Claim 9 is similar in scope as Claim 2, and thus is rejected under same rationale.

Claim 16 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 3, and thus is rejected under same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Xin Sheng/Primary Examiner, Art Unit 2611